                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

UNITED STATES OF AMERICA                                                              PLAINTIFF
upon the relation and for the use of the
TENNESSEE VALLEY AUTHORITY

V.                                                    CIVIL ACTION NO. 1:17-CV-192-SA-DAS

AN EASEMENT AND RIGHT-OF-WAY
OVER .61 ACRE OF LAND, MORE OR LESS,
IN CLAY COUNTY, MISSISSIPPI,
ANNETTE SMITH MILLER, TYRONE SMITH,
JOYCE SMITH ROGERS, DENNIS SMITH,
and STANLEY SMITH                                                                 DEFENDANTS

                  SUMMARY JUDGMENT AND ORDER DISBURSING FUNDS

          For the reasons set forth in the memorandum opinion issued this day, the Court ORDERS

that the United States’ Motion [15] for Summary Judgment is GRANTED. The Court finds that

$950 is fair and just compensation for the easement and right-of-way acquired by the United States

in this action.

          It is further ORDERED that:

     1.   Defendant Annette Smith Miller shall recover from the Plaintiff $430.00 for said

Defendant’s undivided 1/5th interest in the easement and right-of-way described in Attachment 2

to the Declaration of Taking [2-2].

     2.   The Clerk of this Court is authorized and directed to draw a check on the funds deposited

in the registry of this Court in this action in the amount of $430.00, plus any accrued interest

thereon less the applicable registry fee, payable to Annette Smith Miller and to mail said check to

her address on file.
   3.   Defendant Tyrone Smith shall recover from the Plaintiff $430.00 for said Defendant’s

undivided 1/5th interest in the easement and right-of-way described in Attachment 2 to the

Declaration of Taking [2-2].

   4.   The Clerk of this Court is authorized and directed to draw a check on the funds deposited

in the registry of this Court in this action in the amount of $430.00, plus any accrued interest

thereon less the applicable registry fee, payable to Tyrone Smith and to mail said check to his

address on file.

   5.   Defendant Joyce Smith Rogers shall recover from the Plaintiff $430.00 for said

Defendant’s undivided 1/5th interest in the easement and right-of-way described in Attachment 2

to the Declaration of Taking [2-2].

   6.   The Clerk of this Court is authorized and directed to draw a check on the funds deposited

in the registry of this Court in this action in the amount of $430.00, plus any accrued interest

thereon less the applicable registry fee, payable to Joyce Smith Rogers and to mail said check to

her address on file.

   7.   Defendant Dennis Smith shall recover from the Plaintiff $430.00 for said Defendant’s

undivided 1/5th interest in the easement and right-of-way described in Attachment 2 to the

Declaration of Taking [2-2].

   8.   The Clerk of this Court is authorized and directed to draw a check on the funds deposited

in the registry of this Court in this action in the amount of $430.00, plus any accrued interest

thereon less the applicable registry fee, payable to Dennis Smith and to mail said check to his

address on file.
   9.     Defendant Stanley Smith shall recover from the Plaintiff $430.00 for said Defendant’s

undivided 1/5th interest in the easement and right-of-way described in Attachment 2 to the

Declaration of Taking [2-2].

   10. The Clerk of this Court is authorized and directed to draw a check on the funds deposited

in the registry of this Court in this action in the amount of $430.00, plus any accrued interest

thereon less the applicable registry fee, payable to Stanley Smith and to mail said check to his

address on file.

   11. The vesting of title in the United States of America, free of all liens, claims, and

encumbrances, as evidenced by the Declaration of Taking [2] filed in this action on September 22,

2017, is hereby fully and finally confirmed with respect to the easement and right-of-way described

below, said description being the same as in Attachment 1 to the Declaration of Taking [2-1] filed

herein:

          A permanent easement and right-of-way, consisting of the perpetual right to enter
          and to erect, maintain, repair, rebuild, operate, and patrol lines of transmission line
          structures with sufficient wires and cables for electric power circuits and
          communication circuits, and all necessary appurtenances, in, on, over, and across
          said right-of-way, together with the perpetual right to clear said right-of-way and
          keep the same clear of structures (including but not limited to flagpoles, solar
          panels, buildings, signboards, billboards), trees, brush, stored personal property,
          and fire hazards, to destroy or otherwise dispose of such trees and brush; to prevent
          the drilling or sinking of wells within the right-of-way; and to remove, destroy, or
          otherwise dispose of any trees located beyond the limits of said right-of-way which
          in falling could come within five feet of any transmission line structure or conductor
          located thereon, the Tennessee Valley Authority to remain liable for any direct
          physical damage to the land and annual growing crops resulting directly from the
          operations of the construction and maintenance forces of its agents and employees
          in the erection and maintenance of or in exercising a right of ingress and egress to
          said transmission line structures, all upon, under, over, and across the following-
          described land:
          TRACT NO. WPSTM-49
          A strip of land located in Section 19, Township 16 South, Range 4 East, of Clay
          County, State of Mississippi, as shown on a map entitled “West Point - Starkville
          Transmission Line Tap to Montpelier,” drawing LW-5468, sheet P4G, R.0, a
   reduced copy of which is attached to the Declaration of Taking filed herein, the said
   strip being 100 feet wide, lying 50 feet on each side of the centerline of the
   transmission line location, the centerline of the location and the end boundaries of
   the strip being more particularly described as follows:
   Commencing at an iron pin, said iron pin being the apparent northwest corner of
   Section 19, Township 16 South, Range 4 East; thence leaving said section corner
   and continuing with the western line of the Section 19, S. 00° 28’ 00” W., 2,640
   feet to a point, being the west quarter corner of said Section 19, thence leaving said
   corner and continuing with the southern line of the northwest quarter of said Section
   19, being the common boundary line of WD Resources, LLLP (Deed Book 282,
   page 320) and Dorothy Cummings, et al. (Deed Book 68, page 332), S. 89° 32’ 00”
   E., 1,521.36 feet to a point on the centerline of the location at survey station
   756+21.50; thence leaving said point and with the centerline of the location N. 05°
   11’ 33” W., 1,045.71 feet to a point of intersection on the centerline of the said
   location at survey station 766+67.21; thence continuing with and along said
   centerline of said location N. 45° 19’ 21” W., 137.06 feet to a point at survey station
   768+04.27, said point being in the common boundary line of said Dorothy
   Cummings, et al. (Deed Book 71, page 394), and Annette Smith Miller, et al. (Deed
   Book 247, page 240), the said point being the true Point of Beginning.
   The said strip being bounded on the southeastern end by the said boundary line;
   thence leaving the true Point of Beginning and with the centerline of the location,
   N. 45° 19’ 21” W., 263.60 feet to a point at survey station 770+67.87, said point
   being in the south line of the north half of the northwest quarter of said Section 19,
   being the common boundary line of said Dorothy Cummings, et al., and said
   Annette Smith Miller, et al., the said strip being bounded on the northwestern end
   by the said boundary line.
   The above-described strip of land includes the centerline of transmission line
   location for a net distance of 263.60 feet and contains .61 acre, more or less.
12. This case is CLOSED.

   It is SO ORDERED, on this the 4th day of March, 2019.




                                                  /s/ Sharion Aycock
                                                  UNITED STATES DISTRICT JUDGE
